I am of the opinion the writ should issue.
December 18, 1939, when petitioner applied for registration, he had had 33 years, 10 months of practical experience in a retail drug store, compounding, dispensing and retailing drugs and medicines.
Act No. 403, Pub. Acts 1913 (2 Comp. Laws 1929, § 6860), granted right of registration "to any person who has been an assistant druggist twenty-five years last past." That act, as amended* and in force in 1939, still carries that provision. (Comp. Laws Supp. 1940, § 6860, Stat. Ann. § 14.761.)
At the effective date of the 1913 act, petitioner had not been an assistant druggist for 25 years, and the attorney general contends "that despite the amendment of 1933, the words 'twenty-five years last past' refer to 25 years immediately prior to 1913," and "the 1933 amendment dates back to the 1913 act, and does not advance the 1913 act to 1933 or fix the period of 25 years last past from that date."
The 25-year provision is still in the statute as amended and speaks of present rights and we may not add the limitation sought by the attorney general.
Petitioner is entitled to registration and, if necessary, the writ will issue.
The question being of public moment there will be no costs.
SHARPE, C.J., and CHANDLER, J., concurred with WIEST, J.
* Act No. 141, Pub. Acts 1933. — REPORTER.